OPINION — AG — QUESTION(1): "IS IT LAWFUL FOR THE COUNTY COMMISSION TO PURCHASE WITH COUNTY FUNDS EQUIPMENT TO BE USED FOR THE PURPOSE OF PROVIDING FIRE PROTECTION FOR RURAL AREAS OF THE COUNTY?" — AFFIRMATIVE, QUESTION(2): "IT IS LAWFUL FOR THE COUNTY COMMISSIONERS TO PLACE SUCH EQUIPMENT UNDER THE CONTROL OF A MUNICIPALITY TO BE USED BY PERSONNEL OF SUCH MUNICIPALITY INCIDENT TO PROVIDING FIRE PROTECTION WITHIN THE COUNTY, BUT OUTSIDE THE LIMITS OF SUCH CITY, IN AN AREA TO BE SPECIFIED BY THE COUNTY COMMISSIONERS?" — PURSUANT TO 19 O.S. 1961 351 [19-351], THE FIRE FIGHTING SERVICE AUTHORIZED BY SAID STATUTE MUST REMAIN UNDER THE DIRECT CONTROL AND SUPERVISION OF THE BOARD OF COUNTY COMMISSIONERS.  CITE: 19 O.S. 1961 901.1 [19-901.1] (CHARLES OWENS)